      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :              18cv6768(DLC)
DEUTSCHE BANK TRUST COMPANY AMERICAS,   :
                                        :           MEMORANDUM OPINION
                          Plaintiff,    :                AND ORDER
               -v-                      :
                                        :
RADO LIMITED PARTNERSHIP,               :
                                        :
                          Defendant.    :
                                        :
----------------------------------------X
                                        :
RADO LIMITED PARTNERSHIP,               :
                                        :
                     Counterclaimant,   :
               -v-                      :
                                        :
DEUTSCHE BANK TRUST COMPANY AMERICAS,   :
                                        :
                     Counterdefendant. :
                                        :
----------------------------------------X

APPEARANCES

For the plaintiff and counter-defendant:
David G. Januszewski
Sesi V. Garimella
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
(212) 701-3073

For the defendant and counter-claimant:
Jenice L. Malecki
Malecki Law
11 Broadway, Suite 715
New York, New York 10004
(212) 943-1233
      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 2 of 7



DENISE COTE, District Judge:

     On May 9, 2019, defendant Rado Limited Partnership (“Rado”)

moved for partial reconsideration of an Opinion of April 25,

2019 dismissing Rado’s counterclaims for breach of contract,

aiding and abetting fraud, aiding and abetting breach of

fiduciary duty, and gross negligence.       See Deutsche Bank Trust

Co. Americas v. Rado Ltd. P’ship, No. 18cv6768(DLC), 2019 WL

1863272 (S.D.N.Y. Apr. 25, 2019) (“April 25 Opinion”).

Familiarity with the April 25 Opinion is assumed.         The motion

for reconsideration was fully submitted on May 31.         It is

denied.

     Plaintiff Deutsche Bank Trust Company Americas (“DBTCA”) is

a New York banking corporation that is a subsidiary of Deutsche

Bank AG, a Swiss entity.    Rado is a limited partnership

organized under the laws of New Zealand.       Rado is wholly owned

by the Diego Trust, a trust established to benefit Diego Romay

and his family.

     In 2011, Rado opened a nondiscretionary custody account

(“Custody Account”) with DTBCA that was governed by a Worldwide

Custody Account Agreement (“Custody Agreement”).         The Custody

Agreement provided, among other things, that “[t]he Bank is not

responsible for determining the suitability of any investment

for [Rado] or the merits of any investment [Rado] make[s] in the

Account, regardless of any information the Bank has about [Rado]


                                    2
      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 3 of 7



or the investment or its issuer.”       Rado was required to make its

own investment decisions, based only on “the advice of [its]

Advisor or other professional advisors and experts [it]

select[s].”   Through two powers of attorney executed in 2012 and

2016, Rado gave Fernando Haberer (“Haberer”), who was related by

marriage to the Romay family, authority to direct the trading in

the Custody Account.

     In January 2018, Haberer directed DBTCA to buy (and sell) a

large number of essentially worthless notes related to a Cease-

and-Desist Order issued by the SEC in 2016.        DBTCA executed

Haberer’s instruction to buy but each of Haberer’s orders to

sell failed, leaving a deficit in the Custody Account of

approximately $12 million.     Haberer transferred cash and

securities from third parties into the Custody Account, but a

balance of $2,557,262.72 remains.       Haberer’s relatives now

contend that Haberer defrauded them.       They seek to hold DBTCA

liable for its failure to take action to prevent the deficit in

the Custody Account.

     For the following reasons, Rado’s motion for

reconsideration is denied.     Rado’s request to amend its

counterclaims and file an attorney declaration to support its

motion for reconsideration is also denied.

                              Discussion

     The standard for granting a motion for reconsideration is


                                    3
      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 4 of 7



“strict.”   Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).

“[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court

overlooked.”   Id. (citation omitted).      “A motion for

reconsideration should be granted only when the defendant

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.”       Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013) (citation omitted).     It is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at

52 (citation omitted).    The decision to grant or deny the motion

for reconsideration is within “the sound discretion of the

district court.”   Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (citation omitted).

     The motion for reconsideration must be denied.         It seeks to

reargue issues already presented to and decided by the Court.

The motion for reconsideration principally claims that the April

25 Opinion erred by failing to credit Rado’s allegations that

DBTCA knew the Custody Account “was holding trust assets for

Rado” and “thus was a trust account.”       Rado contends that,


                                    4
      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 5 of 7



because DBTCA knew the Custody Account was a “trust account,”

DBTCA owed a fiduciary duty to Rado.      It argues that Rado

breached this duty by failing to “properly monitor and oversee”

Haberer’s investment decisions, or by failing to make “a

reasonable inquiry” in light of “clear evidence indicating that

[Rado’s] funds [were] being mishandled.”       Lerner v. Fleet Bank,

N.A., 459 F.3d 273, 295 (2d Cir. 2006).

     Rado’s motion for reconsideration must be denied because

the Custody Account is not a “trust account.”        The Custody

Account is a nondiscretionary account governed by the Custody

Agreement.   As set forth in that agreement, DBTCA was not

responsible for advising Rado on the merits of its investment

decisions.   DBTCA specifically disclaimed in the Custody

Agreement any responsibility for determining the suitability of

Rado’s investments, “regardless of any information the Bank has

about [Rado] or the investment or its issuer.”        In the 2012 and

2016 powers of attorney, Rado expressly authorized Haberer “to

buy, sell, and trade in securities” at DBTCA “for [Rado’s]

account and risk.”

     Because the Custody Account was an ordinary

nondiscretionary account and not a “trust account,” DBTCA does

not owe a fiduciary duty to Rado and does not have “a duty to

make a reasonable inquiry” based on Haberer’s alleged

mishandling of the Rado funds.     “[A] depositary bank has no duty


                                    5
      Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 6 of 7



to monitor fiduciary accounts maintained at its branches in

order to safeguard funds in those accounts from fiduciary

misappropriation.”   Id. at 287 (citation omitted).

     Rado insists that the Custody Account is a “trust account”

because it held assets for the benefit of the Diego Trust.            It

argues that, under Lerner, the “label” of the account as a

nondiscretionary account is “irrelevant”; so long as the bank

has actual knowledge that the account contains trust assets,

Lerner imposes a duty.    Rado is incorrect.     Even assuming DBTCA

had actual knowledge that Rado was owned by the Diego Trust and

that its assets were “trust assets,” DBTCA was only asked to

open a nondiscretionary custodial account.       “[I]n determining

whether a duty exists, courts must be mindful of the

precedential, and consequential, future effects of their

rulings, and limit the legal consequences of wrongs to a

controllable degree.”    In re N.Y.C. Asbestos Lit., 5 N.Y.3d 486,

493 (2005) (citation omitted).

                              Conclusion

     Rado’s May 9, 2019 motion for reconsideration is denied.

Rado’s May 9 motion for leave to amend its counterclaims is




                                    6
         Case 1:18-cv-06768-DLC Document 68 Filed 07/02/19 Page 7 of 7



denied as futile.      See Kim v. Kimm, 884 F.3d 98, 105 (2d Cir.

2018).


Dated:       New York, New York
             July 2, 2019


                                  ________________________________
                                             DENISE COTE
                                    United States District Judge




                                       7
